DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 calls for the device to perform “determining, based on the biological signal, whether a voluntary movement has occurred”, where that signal includes at least an EMG signal. The disclosure indicates that a voluntary reaction might be found within an EMG signal, but does not provide any further information as to what aspects of that signal how it is identified as such, nor is there any disclosure of how to make such a determination when the biological signal includes both an EMG signal and an additional signal. There is no working example or direction for making such a determination, nor does the state of the prior art provide predictability for doing so accurately without any guidance. As such, one of ordinary skill in the art would not be enabled to determine when a voluntary movement has occurred without undue experimentation. The issue is not resolved by any dependent claim and also found in claim 9, such that all the claims are rejected for the above reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the amendments to the claim still require traveling back in time to exclude data from being transformed after it has already been transformed, as the step of excluding data is presented as something which the calculating “further includes” after the 
Further, the conclusion of claim 9 is unclear – it is not clear if “and outputting the calculated mechanical impedance” is considered part of what is further included in the calculating of the mechanical impedance, or if this is a separate step, as all clauses are indented to the same degree and the claim is inconsistent throughout with the use of commas and semicolons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating an “impedance” of a body part by analyzing a force that is applied through the body part, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because nothing is presented that applies, relies on, or otherwise uses the analysis itself, the determined impedance does not improve any technology, and the act of determining is only generally linked to a technological environment for its execution in claim 1 (a “calculator”). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the application of force and 
The dependent claims also do not add anything significantly more to the abstract idea; claims 2, 5, 6, 14, and 15 are directed to aspects of the data gathering, and claim 8 is directed to the postsolution display of the result of the analysis.

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. 
Regarding the rejections under 112, Applicant presents a list of documents supposedly showing that one of ordinary skill in the art would be enabled to identify voluntary movement in an EMG signal, but has not actually provided any of these documents. It is not clear if Applicant intended to file an IDS or why this list was provided without any actual documents. Applicant’s remarks include quotations from source(s) not identified beyond being one (or more) of several potential documents listed in each section, such that it is not clear how these randomly selected passages which might be part of some unspecified unseen document might show that one of ordinary skill in the art at the time the invention was filed would be enabled to identify voluntary movement in an EMG signal.
Applicant then argues that “Exhibit B” as filed on 19 August 2020 does not require both EEG and EMG to identify voluntary movement; the paper is directed to the relationship between these signals and does not present any discussion of any analysis which does not use at least both EEG and EMG, such that it still does not provide any support for identifying voluntary movement with EMG alone.
Regarding the rejections under 101, Applicant argues that the claimed invention provides a technical improvement by allowing automated measurement of “impedance of multiple degrees of freedom and multiple joints of an upper limb”, alleging that this was not previously possible except via subjective performance by humans. This is not persuasive – see Ling, previously applied against the claims, which teaches an automated measurement of 
Applicant’s arguments with respect to the rejections under 103 have been fully considered and are persuasive in light of the amendments to the claims.  These rejections have been withdrawn. 

Conclusion
No art has been applied against the claims; however, as they are all still rejected under 112 and 101, they are not presently allowable and the question of prior art will be revisited upon resolution of these other issues.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791